
	

113 HCON 105 : Prohibiting the President from deploying or maintaining United States Armed Forces in a sustained combat role in Iraq without specific, subsequent statutory authorization.
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		H. CON. RES. 105
		IN THE SENATE OF THE UNITED STATES
		July 28, 2014Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Prohibiting the President from deploying or maintaining United States Armed Forces in a sustained
			 combat role in Iraq without specific, subsequent statutory authorization.
	
	
		1.Prohibition regarding United States Armed Forces in Iraq
			The President shall not deploy or maintain United States Armed Forces in a sustained combat role in
			 Iraq without specific statutory authorization for such use enacted after
			 the date of the adoption of this concurrent resolution.
		2.Rule of constructionNothing in this concurrent resolution supersedes the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).
		
	Passed the House of Representatives July 25, 2014.Karen L. Haas,Clerk
